Case 15-32318-KRH       Doc 33    Filed 03/19/20 Entered 03/19/20 10:42:11             Desc Main
                                  Document Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

In Re: Lakisha Quachella Mavin                  )              CASE NO. 15-32318-KRH
                                                )              Chapter 13

       Debtor Address(es): 5511 Pecan Springs Apt 11202
                           San Antonio, TX 78249

       Last four digits of Social Security No(s).: 3443


  MOTION TO DISMISS, NOTICE OF MOTION AND NOTICE OF THE HEARING

        NOW COMES the Chapter 13 Trustee and moves this Court to dismiss this case as
provided in 11 U.S.C. 1307(c)(6) as the Debtor(s) are in default in making the payments under
the plan.

       Carl M. Bates, Chapter 13 Trustee, has filed papers with the court to dismiss this case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before seven (7) days before the date of
the hearing, you or your attorney must:

  X File with the court, at the address shown below, a written request for a hearing [or a
written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for
hearing (or response) to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

                                     Clerk of Court
                                     United States Bankruptcy Court
                                     701 East Broad Street, Suite 4000
                                     Richmond, VA 23219

Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
Case 15-32318-KRH       Doc 33   Filed 03/19/20 Entered 03/19/20 10:42:11         Desc Main
                                 Document Page 2 of 2




                 You must also mail a copy to:
                                 Carl M. Bates, Chapter 13 Trustee
                                  Chapter 13 Trustee
                                  P.O. Box 1819
                                  Richmond, VA 23218

  _    Attend a hearing to be scheduled at a later date. You will receive separate notice of
hearing. If no timely response has been filed opposing the relief requested, the court may
grant the relief without holding a hearing.

  X Attend the hearing on the motion scheduled to be held on May 20, 2020 at 11:00 AM at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5000.


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Dated: March 19, 2020                         /s/ Carl M. Bates
                                              Carl M. Bates
                                              Chapter 13 Trustee
                                              P.O. Box 1819
                                              Richmond, VA 23218
                                              VSBN 27815


                                   Certificate of Service

I hereby certify that I have this 19th day of March, 2020, by mail, hand or electronically
delivered a true copy of the foregoing Notice of Motion and Motion to the debtor(s) Lakisha
Quachella Mavin, 5511 Pecan Springs Apt 11202, San Antonio, TX 78249 and debtor(s)
attorney, Patrick Thomas Keith, Esquire, via e-mail: ecf@bolemanlaw.com.


                                              /s/ Carl M. Bates
                                              Carl M. Bates
                                              Chapter 13 Trustee



Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
